Citation Nr: 1506115	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral nerve disorder of the upper extremities.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral nerve disorder of the lower extremities.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a left collarbone fracture, and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disorder, and, if so, whether service connection, to include as secondary to residuals of a right ilium fracture, is warranted.

6.  Entitlement to an initial compensable rating for residuals of right ilium fracture.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and, in December 2014, at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the documents in Virtual VA reveals VA treatment records, dated February 2000 to September 2014, which were considered in the October 2014 supplemental statement of the case.  All other documents in Virtual VA are either duplicative of the documents in VBMS or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a left shoulder disorder and residuals of a left collarbone fracture, and entitlement to an initial compensable rating for right ilium fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing the issue of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

2.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral nerve disorder of the upper extremities.

3.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral nerve disorder of the lower extremities.

4.  In a final decision issued in October 2010, the RO denied the Veteran's claims of entitlement to service connection for residuals of a left collarbone fracture and a left shoulder disorder.  

5.  Evidence received since the final October 2010 rating decision is neither cumulative nor redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claims of entitlement to service connection for residuals of a left collarbone fracture and a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal regarding the issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral nerve disorder of the upper extremities have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal regarding the issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral nerve disorder of the lower extremities have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The October 2010 rating decision that denied service connection for the residuals of a left collarbone fracture and a left shoulder disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2014)].
 
5.  New and material evidence has been received to reopen the claims of entitlement to service connection for the residuals of a left collarbone fracture and a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, during the November 2012 DRO hearing the Veteran stated that he wished to withdraw his appeal regarding the issue of whether new and material evidence had been received to reopen his claim for service connection for a right shoulder disorder.  During the December 2014 Board hearing, the Veteran stated that he wished to withdraw his appeals regarding the issues of whether new and material evidence had been received to reopen his claims for service connection for a bilateral nerve disorder of the upper and lower extremities.  As the Veteran has withdrawn his appeal as to these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to such issues and they are dismissed.

II.  New and Material Claims

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for the residuals of a left collarbone fracture and left shoulder disorder are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claims is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, in an October 2010 rating decision, the AOJ denied the Veteran's claim of service connection for the residuals of a left collarbone fracture on the basis that the evidence of record did not show a currently diagnosed left collarbone disorder.  In the same rating decision, the AOJ also denied the Veteran's claim of service connection for a left shoulder disorder on the basis that the evidence of record did not show that a left shoulder disorder was either occurred in or was caused by service.  

After being notified of the October 2010 rating decision, the Veteran filed a timely notice of disagreement in July 2011.  However, after the issuance of the statement of the case in August 2011, a timely substantive appeal was not received.  As such, the October 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2014)].  Throughout the course of the Veteran's appeal, which was most recently adjudicated in the August 2011 statement of the case, the AOJ considered the Veteran's service treatment records, the Veteran's statements, private treatment records from Connecticut Diagnostics and Rehabilitation, dated through February 1997, and VA treatment records, dated through April 2011. 

Regarding the finality of the October 2010 rating decision, the Board notes that 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, no new relevant service department records have been associated with the Veteran's claims file at any time since the October 2010 rating decision.  Therefore, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

The Board has also considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for the residuals of a left collarbone fracture or left shoulder disorder was received after the issuance of the August 2011 statement of the case and prior to the expiration of the appeal period stemming from the October 2010 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As indicated previously, the Veteran's claims were last adjudicated by the AOJ in an August 2011 statement of the case.  The Board finds that the evidence received since such adjudicatory document is neither cumulative nor redundant of the evidence of record at the time of the prior decision, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating such claims. 

As previously discussed, the Veteran's claim for service connection for the residuals of a left collarbone fracture was previously denied on the basis that the evidence failed to show a diagnosed disorder related to the left collarbone.  The Veteran's claim for service connection for a left shoulder disorder was previously denied on the basis that the evidence failed to show that his left shoulder disorder was incurred in or caused by service.  Evidence received since the August 2011 statement of the case includes: testimony given at the November 2012 DRO hearing and the December 2014 Board hearing; VA treatment records, dated from April 2011 through September 2014; a February 2014 VA examination of the Veteran's hip and thigh; and an October 2014 rating decision granting service connection for residuals of right ilium fracture.

The Board finds that under Shade, supra, the evidence received since the August 2011 statement of the case raises a reasonable possibility of substantiating the Veteran's claims, when considered with the old evidence of record, since such evidence triggers the Secretary's duty to assist by providing a medical opinion.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

With regard to the Veteran's claim for the residuals of a left collarbone fracture, the Veteran testified and at the November 2012 DRO hearing and the December 2014 Board hearing that he believes his current left shoulder disorder is a residual of a left collarbone fracture he received in a car accident in service.  He further testified that he has experienced left shoulder pain since service.  Previously considered evidence of record includes several entries from the Veteran's VA medical records documenting the Veteran's symptoms of left shoulder pain and an August 1969 entry in the Veteran's STRs indicating a transverse fracture of the left clavicle.  A separate August 1969 entry in the STRs indicated a transverse fracture of the right clavicle and the Veteran's June 1970 separation examination documents a history of right clavicle fracture.  On April 2006, the Veteran was afforded an examination of his right shoulder and right collarbone, but has not yet been afforded a VA examination of his left shoulder and left collarbone.  The Board finds that the Veteran's testimony that he fractured his left collarbone in service, that he has had left shoulder pain since service, and that his current left shoulder condition is related to the in-service left collarbone fracture is new since such statements were not of record at the time of the issuance of the August 2011 supplemental statement of the case.  Such evidence is also material as it is probative of whether there is a current disability related to a left collarbone fracture in service and triggers the Secretary's duty to seek a VA examination and medical opinion.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for the residuals of a left collarbone fracture is reopened.

With regard to the Veteran's claim for service connection for a left shoulder disorder, an October 2014 rating decision granted service connection for the residuals of a right ilium fracture.  At the November 2012 DRO hearing, the Veteran testified that he has a history of falling and believes it is due to the fractured pelvis he sustained while in service.  Previously considered evidence includes an April 2009 and a March 2011 entry in the VA treatment records documenting an injury to the Veteran's left shoulder following a fall as well as several other entries in the VA treatment records documenting the Veteran's history of falling and history of left shoulder pain.  The Board finds that the Veteran's testimony at the November 2012 DRO hearing and the grant of service connection for the residuals of a right ilium fracture is new and material because, when considered with previous evidence of record, such new evidence reasonably raises a theory of entitlement to service connection on a secondary basis and is probative of whether the Veteran's left shoulder disorder was incurred in or caused by service.  Further, such evidence raises a reasonable possibility of substantiating the Veteran's claim since it triggers the Secretary's duty to provide a VA examination and medical opinion.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for the residuals of a left shoulder condition is reopened.


ORDER

The appeal as to whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder is dismissed.

The appeal as to whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral nerve disorder of the lower extremities is dismissed.

The appeal as to whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral nerve disorder of the upper extremities is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for the residuals of a left collarbone fracture is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating and reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to the Veteran's initial rating claim, the Board notes that a rating decision issued in October 2014 awarded service connection for residuals of right ilium fracture and assigned an initial noncompensable rating, effective February 28, 2012.  Thereafter, in December 2014, the Veteran entered a notice of disagreement as to the propriety of the initially assigned rating.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Pertinent to his reopened claims, at his December 2014 Board hearing, the Veteran asserted that his left shoulder condition is a residual of a transverse left clavicle fracture noted in his service treatment records on July 19, 1969.  He reported that he has experienced pain in the left shoulder since such injury.  In the alternative, evidence of record reasonably suggests that the Veteran's left shoulder disorder is caused or aggravated by his service-connected residuals of a right ilium fracture.  In this regard, he alleged at the November 2012 DRO hearing that such service-connected disability has resulted in a history of frequent falls and an April 2009 and March 2011 note in the Veteran's VA treatment records document his complaints of pain in the left shoulder following such a fall.  

The Board initially notes that the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a left shoulder disorder.  Such should be accomplished on remand.

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed left collarbone fracture and left shoulder disorder. 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81.  In this regard, the Board notes that the Veteran is competent to testify as to events in service that may have caused injury to his left clavicle and shoulder, and he is competent to testify that his symptoms have continued since service.  He is also competent to testify that he experiences frequent falls.  The record also supports the plausibility of the Veteran's assertions.  The Veteran's service treatment records document a diagnosis of transverse left clavicle fracture in July1969 and his VA treatment records document his complaints of left shoulder pain and history of frequent falls.  As such, the Board finds that there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or a service-connected disability and, because the Veteran has yet to undergo a VA examination of his left shoulder, there is insufficient information to make a decision on the claim.  Therefore, a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's left collarbone fracture and left shoulder disorder.

Additionally, while on remand, all outstanding treatment records from the VA Medical Center in West Haven, Connecticut, and related Outpatient Clinics dated from October 2014 to the present should be obtained for consideration in the Veteran's appeal.

Finally, testimony given at the November 2012 DRO hearing and the December 2014 Board hearing suggests that there may be other outstanding VA and/or private treatment records available.  Specifically, the Veteran testified at the November 2012 DRO hearing that prior to 2000 he sought treatment from private providers and that he was not sure whether records were available because he believed those providers were no longer living.  During the December 2014 Board hearing, the Veteran testified that he has received treatment from VA since 1970; however, the earliest VA treatment of record is from February 2000.  Therefore, the Veteran should be afforded another opportunity to identify any outstanding records relevant to his claims and, thereafter, all such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to an initial compensable rating for residuals of right ilium fracture. Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left shoulder disorder as secondary to his service-connected residuals of a right ilium fracture.

3.  The Veteran should be requested to identify all treatment records relevant to his left shoulder disorder.  After obtaining any necessary authorization from him, obtain all identified VA treatment records dated prior to February 2000, and from the West Haven VAMC and related Outpatient Clinics dated from October 2014 to the present, and any identified outstanding private treatment records.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine whether his left collarbone fracture and left shoulder disorder are attributable to service, to include the documented left transverse clavicle fracture in his service treatment records, and/or whether his left shoulder disorder is secondary to a service-connected residuals of right ilium fracture.  The entire claims file (i.e., records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following inquiries:

(A) Identify all current residuals of a transverse left clavicle fracture noted in the Veteran's STRs and all current left shoulder disorders.

(B) For each currently diagnosed residual of a transverse left clavicle fracture, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service?

(C) For each currently diagnosed left shoulder disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include his transverse left clavicle fracture documented in his STRs.  In this regard, the examiner should consider the Veteran's statements regarding continuity of left shoulder pain since service. 

(D) For each currently diagnosed left shoulder disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is caused OR aggravated by his service-connected residuals of a right ilium fracture.  In this regard, the examiner should consider the Veteran's allegation that such service-connected disability has resulted in frequent falls.

(E) If arthritis of the left clavicle and/or shoulder is diagnosed, it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's service discharge in June 1970, i.e., by June 1971?  If so, please describe the manifestations.

A complete rationale must be provided for all opinions rendered.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


